bDETAILED ACTION
This action is response to application number 17/100,745, dated on 11/20/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,848,280 B2 in view of Sharma et al. (US. 2015/0382364 A1).

Claim 1, Patent No. 10,848,280 B2 claim 1 discloses a method performed by a first base station in a wireless communication system (claim 1), the method comprising:
transmitting, to a second base station associated with a dual connectivity for a terminal, a first message for configuring at least one cell associated with the second base station (claim 1), the first message including in device coexistence 
receiving, from the second base station, a second message as a response to the first message (claim 1); and
transmitting, to the terminal, a third message associated with the dual connectivity, based on the second message (claim 1),
wherein the IDC related information includes a frequency affected by an IDC problem and a direction of IDC interference (claim 1).
Patent No. 10,848,280 B2 claim 1, does not explicitly disclose the transmitted first message includes discontinuous reception (DRX) related information associated with the terminal.
Sharma in the same field of endeavor, ‘in-device coexistence (IDC) interference’ which causes an ‘in-device coexistence (IDC) situation’ (¶9), discloses the transmitted first message includes discontinuous reception (DRX) related information associated with the terminal (macro eNB transmitting TDM assistance information to Pico eNB in order to resolve the IDC interference problem; Table 1; It will be appreciated that pico cell related parameters, such as its ability to support a TDM solution, autonomous denial etc, may be provided by the UE to the macro base station or by the MME to the macro base station. This information may be sent via user plane. The macro and pico base stations may be able to exchange the capability of a pico cell to support a TDM solution for an IDC problem directly. For example, a macro and pico base station may exchange: idc-config ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to include the discontinuous reception (DRX) related information associated with the terminal into the transmitted first message from first base station (macro eNB) to the second base station (Pico eNB) as taught by Sharma to modify Patent No. 10,848,280 B2 claim 1, method  in order to avoiding or reducing interference (¶1) and to providing the coexistence information, control information for alleviating the interference (¶28).

Claim 2, Patent No. 10,848,280 B2 claim 1 in view of Sharma discloses receiving, from the terminal, a control message including the IDC related 
determining, based on the control message, to transmit the IDC related information and the DRX related information associated with the terminal to the second base station (claim 1; Sharma; Table 1; ¶188-¶193).

Claim 3, Patent No. 10,848,280 B2 claim 2 in view of Sharma discloses wherein the third message includes a radio resource control (RRC) reconfiguration message associated with an establishment or a modification for the at least one cell associated with the second base station (claim 2).

Claim 4, Patent No. 10,848,280 B2 claim 3 in view of Sharma discloses wherein the first message further includes interest information associated with a multicast and broadcast service for the terminal, and the interest information is to inform that the terminal is interested in the multicast and broadcast service or inform that the terminal is no longer interested in the multicast and broadcast service (claim 3).

Claim 5, Patent No. 10,848,280 B2 claim 4 in view of Sharma discloses wherein the first base station is a master base station and the second base station is a secondary base station (claim 4).

Claim 6, Patent No. 10,848,280 B2 claim 5 in view of Sharma discloses wherein the first message is transmitted by the master base station to the secondary base station over an interface between the master base station and the secondary base station (claim 5).

Claims 7-34 are rejected on the similar ground of rejection presented above in regard to the claims 1-6 and on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,848,280 B2.

Claims 1-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,237,027 B2 in view of Sharma et al. (US. 2015/0382364 A1).

Claim 1, Patent No. 10,237,027 claim 1 discloses a method performed by a first base station in a wireless communication system (claim 1), the method comprising:
transmitting, to a second base station associated with a dual connectivity for a terminal, a first message for configuring at least one cell associated with the second base station (claim 1), the first message including in device coexistence (IDC) related information (claim 1) and discontinuous reception (DRX) related information associated with the terminal;

transmitting, to the terminal, a third message associated with the dual connectivity, based on the second message (claim 1),
Patent No. 10,237,027 claim 1, does not explicitly disclose the transmitted first message includes discontinuous reception (DRX) related information associated with the terminal, and wherein the IDC related information includes a frequency affected by an IDC problem and a direction of IDC interference.
Sharma in the same field of endeavor, ‘in-device coexistence (IDC) interference’ which causes an ‘in-device coexistence (IDC) situation’ (¶9), discloses the transmitted first message includes discontinuous reception (DRX) related information associated with the terminal (macro eNB transmitting TDM assistance information to Pico eNB in order to resolve the IDC interference problem; Table 1; It will be appreciated that pico cell related parameters, such as its ability to support a TDM solution, autonomous denial etc, may be provided by the UE to the macro base station or by the MME to the macro base station. This information may be sent via user plane. The macro and pico base stations may be able to exchange the capability of a pico cell to support a TDM solution for an IDC problem directly. For example, a macro and pico base station may exchange: idc-config (direction: pico base station to and from macro base station) including, for example, the autonomous denial rate to be sent from the pico base station to the macro base station and the idc-) and wherein the IDC related information includes a frequency affected by an IDC problem and a direction of IDC interference (the IDC related information includes a frequency affected by the IDC problem and TDM assistance information/DRX information; The macro base station 5-1 receives an IDC indication (e.g. in an ‘RRC: IDC Indication’ message) from the mobile device 3 indicating that the frequency used by the pico base station 5-2 suffers from interference (step S803). The mobile device 3 may generate and send such indication when, for example, the ‘idc-config’ settings provided by the macro base station 5-1 did not sufficiently alleviate the IDC interference experienced (for example, arising from interference that has, in effect, not yet been indicated); ¶117; The macro base station 5-1 may use TDM assistance information provided by the mobile device 3. Since the DRX configuration (i.e. settings for periodically switching off the mobile device's 3 transceiver circuit 301, usually to save energy, but in this case to mitigate IDC related information identifying/including the frequency of the interference signal and the direction of the interference signal from the macro eNB or the direction of the Pico eNB to alleviate the IDC problem according to reported IDC from UE; ¶54; ¶117; ¶138; interference detection on uplink and/or downlink direction; The interference detection module 319 is operable to detect interference caused to communications by the LTE module 313, the ISM module 315, and the GNSS module 317. In particular, the interference detection module 319 is operable to detect interference that has arisen due to coexisting communications by any of the LTE module 313, the ISM module 315, and the GNSS module 317. The interference detection module 319 may detect interference, e.g. by performing signal measurements, such as  ¶88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to include the discontinuous reception (DRX) related information associated with the terminal into the transmitted first message from first base station (macro eNB) to the second base station (Pico eNB) and to include a frequency affected by an IDC problem and a direction of IDC interference to the IDC related information as taught by Sharma to modify Patent No. 10,848,280 B2 claim 1, method  in order to avoiding or reducing interference (¶1) and to providing the coexistence information, control information for alleviating the interference (¶28).

Claim 2, Patent No. 10,237,027 B2 claim 1 in view of Sharma discloses receiving, from the terminal, a control message including the IDC related information and the DRX related information (Sharma; macro eNB receiving IDC assistance/indication and DRX information from UE; Table 2; ¶78; ¶89; ¶188); and


Claim 3, Patent No. 10,237,027 B2 claims 5 and 6 in view of Sharma discloses wherein the third message includes a radio resource control (RRC) reconfiguration message associated with an establishment or a modification for the at least one cell associated with the second base station (claims 5 and 6).

Claim 4, Patent No. 10,237,027 B2 claim 2 in view of Sharma discloses wherein the first message further includes interest information associated with a multicast and broadcast service for the terminal, and the interest information is to inform that the terminal is interested in the multicast and broadcast service or inform that the terminal is no longer interested in the multicast and broadcast service (claim 2).

Claim 5, Patent No. 10,237,027 B2 claim 1 in view of Sharma discloses wherein the first base station is a master base station and the second base station is a secondary base station (claim 1; Sharma; macro eNB/base station; Fig. 1, el. 5-1; Fig. 5; ¶90 and Pico eNB/base station; Fig. 1, el. 5-2; Fig. 6; ¶94).

Claim 6, Patent No. 10,237,027 B2 claim 3 in view of Sharma discloses wherein the first message is transmitted by the master base station to the 

Claims 7-34 are rejected on the similar ground of rejection presented above in regard to the claims 1-6 and on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,237,027 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-13, 15-17, 19-24, 26-31 and 33-34 rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US. 2015/0382364 A1).

Claims 1, 7, 22, 29, Sharma discloses a method performed by a first base station (macro eNB/base station; Fig. 1, el. 5-1) in a wireless communication system (Fig. 1), the method comprising:
transmitting, to a second base station (Pico eNB/base station; Fig. 1, el. 5-2) associated with a dual connectivity (dual connectivity to macro eNB and Pico eNB; When interference such as this arises as a result of ; ¶9; ¶28; ¶29; In a further aspect, the invention provides a method performed by a mobile device configured to communicate with a first and a second base station using a first radio technology and to communicate with a wireless communications device using a second radio technology, the method comprising: detecting interference arising as a result of coexistence of said first and second radio technologies within said mobile device; providing, to said first base station and responsive to detecting said interference arising as a result of said coexistence, coexistence information identifying at least one parameter associated with communicating with said second base station; and receiving from at least one of said first and second base stations, responsive to providing said coexistence information, control information for alleviating said interference; wherein said communicating using said first radio technology is arranged to control communication with the first and/or the second base stations, based on said control information, whereby to alleviate the detected interference; ¶54; ¶73; ¶174) for a terminal (mobile device; Fig. 1, el. 3), a first message for configuring at least one cell associated with the second base station, the first message including in device coexistence (IDC) related information and Therefore, in this system, the macro base station 5-1 is able to take into account any IDC indication provided by the mobile device 3 and also any information provided by the pico base station 5-2 when managing (e.g. setting up, terminating, reconfiguring) the C/U Split functionality for that device. The macro base station 5-1 exchanges information with the pico base station 5-2 operating as a current (or candidate) low-power node for carrying user plane signalling for the mobile device 3. The information exchanged between the macro base station 5-1 and the pico base station 5-2 may include, for example, information about the capabilities of the mobile device 3, information about the capabilities of the pico base station 5-2, information about the configuration of the pico base station 5-2 (such as a current/preferred/optimal configuration), ‘idc-config’ settings for the mobile device 3, IDC indication (or part thereof) received from the mobile device 3, control data for controlling the pico base station 5-2 and/or the mobile device 3, etc; ¶79; It will be appreciated that pico cell related parameters, such as its ability to support a TDM solution, autonomous denial etc, may be provided by the UE to the macro base station or by the MME to );
receiving, from the second base station (Pico eNB/base station; Fig. 1, el. 5-2), a second message as a response to the first message (The macro and pico base stations exchanging messages to support a TDM solution (DRX solution) for an in-device coexistence (IDC) interference problem; ¶79; ¶188-¶193); and
transmitting, to the terminal (mobile device; Fig. 1, el. 3), a third message associated with the dual connectivity, based on the second message (macro eNB sending configuration to UE in order to alleviate the IDC interference problem; ; ¶28; information to be exchanged between network entity and the mobile device 3; Table 2; ¶35; Fig. 8, s805; The macro base station 5-1 may determine the appropriate course of action to avoid the indicated interference based in the received IDC indication (step S804) and configure the mobile device 3 appropriately (step S805), e.g. by applying a TDM solution to the macro cell only; ¶142; In this exemplary embodiment, the mobile device 3 is configured to report TDM assistance information for the Scell in addition to reporting such information for the 3 so that it can use different configurations for the macro cell and the small cell, if necessary. Having a dedicated respective TDM configuration associated with the Pcell and with the Scell advantageously allows the mobile device 3 to mitigate the effects of the IDC interference; ¶150; ¶185),
wherein the IDC related information includes a frequency affected by an IDC problem and a direction of IDC interference (the IDC related information includes a frequency affected by the IDC problem and TDM assistance information/DRX information; The macro base station 5-1 receives an IDC indication (e.g. in an ‘RRC: IDC Indication’ message) from the mobile device 3 indicating that the frequency used by the pico base station 5-2 suffers from interference (step S803). The mobile device 3 may generate and send such indication when, for example, the ‘idc-config’ settings provided by the macro base station 5-1 did not sufficiently alleviate the IDC interference experienced (for example, arising from interference that has, in effect, not yet been indicated); ¶117; The macro base station 5-1 may use TDM assistance information provided by the mobile device 3. Since the DRX configuration (i.e. settings for periodically switching off the mobile device's 3 transceiver circuit 301, usually to save energy, but in this case to mitigate the effects IDC related information identifying/including the frequency of the interference signal and the direction of the interference signal from the macro eNB or the direction of the Pico eNB to alleviate the IDC problem according to reported IDC from UE; ¶54; ¶117; ¶138; interference detection on uplink and/or downlink direction; The interference detection module 319 is operable to detect interference caused to communications by the LTE module 313, the ISM module 315, and the GNSS module 317. In particular, the interference detection module 319 is operable to detect interference that has arisen due to coexisting communications by any of the LTE module 313, the ISM module 315, and the GNSS module 317. The interference detection module 319 may detect interference, e.g. by performing signal measurements, such as  ¶88).
Sharma does not explicitly disclose the IDC related information including the direction of IDC interference. However Sharma discloses identifying the direction of the interference signal is from a macro eNB direction or the direction of the direction of the interference signal is from the direction of the Pico eNB and by having determined the direction of the IDC interference provide FDM and TDM in order to alleviate the IDC interference problem according to reported IDC from UE; ¶54; ¶117; ¶138.  Furthermore, Sharma in ¶88 discloses identifying the interference detection is in the uplink and/or downlink direction; The interference detection module 319 is operable to detect interference caused to communications by the LTE module 313, the ISM module 315, and the GNSS module 317. In particular, the interference detection module 319 is operable to detect interference that has arisen due to coexisting communications by any of the LTE module 313, the ISM module 315, and the GNSS module 317. The interference detection module 319 may detect interference, e.g. by performing signal measurements, such as reference signal received power (RSRP), received power received  ¶88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to include the direction of IDC interference in the IDC related information as taught by Sharma in order to avoiding or reducing interference (¶1) and to providing the coexistence information, control information for alleviating the interference (¶28).

Claims 2, 12, Sharma discloses receiving, from the terminal, a control message including the IDC related information and the DRX related information (macro eNB receiving IDC assistance/indication and DRX information from UE; The mobile device 3 detects the IDC interference and, after establishing information about the nature of the interference the mobile device 3 initially attempts to deal with the interference itself, for example by modifying the timings of the LTE and/or non-LTE radio communications in a time-based solution (as prescribed in its ‘idc-config’ settings, if available). If this is not sufficiently successful, however, the mobile device 3 generates IDC assistance information and communicates the generated assistance information to the macro base station 5-1, to assist the base stations 5 to take appropriate corrective action for reducing or eliminating the interference. Advantageously, the mobile device 3 includes in the IDC assistance information an indication of whether the interference is related to the control plane and/or the user plane, which cell and which frequency (or frequency band) is experiencing interference, whether any autonomous corrective actions have been applied by the mobile device 3, and so on. To the extent necessary, this information is shared between the macro base station 5-1 and the pico base station 5-2 in order to successfully alleviate interference in both their cells. In addition to this information, the macro base station 5-1 and the pico base station 5-2 also share with each other information relating to their capabilities, preferences, operating parameters, and so on. Beneficially, in this example, such base station specific information is shared before C/U Split functionality is invoked for a particular mobile device 3, e.g. as part of regular connection setup/maintenance procedure between the base stations 5; ¶78; The reporting module 321 is operable to generate and send IDC assistance information to the base station 5. In order to do so, the reporting module 321 is operable to obtain data from the LTE module 313, the ISM module 315, the GNSS module 317, and/or the interference detection module 319 as appropriate. The reporting module 321 indicates the occurrence of in-device interference by sending an associated message to the base station 5 via the LTE transceiver circuit 301a. In this ); and
determining, based on the control message, to transmit the IDC related information and the DRX related information associated with the terminal to the second base station (transmitting by macro eNB the UE IDC and TDM assistance information/DRX information to Pico eNB; Table 1, Table 2; Therefore, in this system, the macro base station 5-1 is able to take into account any IDC indication provided by the mobile device 3 and also any information provided by the pico base station 5-2 when managing (e.g. setting up, terminating, reconfiguring) the C/U Split functionality for that device. The macro base station 5-1 exchanges information with the pico base station 5-2 operating as a current (or candidate) low-power node for carrying user plane signalling for the mobile device 3. The information exchanged between the macro base station 5-1 and the pico base station 5-2 may include, for example, information about the capabilities of the mobile device 3, information about the capabilities of the pico base station 5-2, information about the configuration of the pico base station 5-2 (such as a current/preferred/optimal configuration), ‘idc-config’ settings for the mobile device 3, IDC indication (or part thereof) received from the mobile device 3, control data for controlling the pico base station 5-2 and/or the mobile device 3, etc; ¶79; It ).

Claims 3, 13, 24, 31, Sharma discloses wherein the third message includes a radio resource control (RRC) reconfiguration message (sending the third message includes a radio resource control (RRC) reconfiguration message the present invention provides a mobile device comprising: first communicating means for communicating with a first and a second base station using a first radio technology; second communicating means for communicating with a wireless communications device using a second radio technology; means for detecting interference arising as a result of coexistence of said first and second radio technologies within said mobile device; providing means for providing, to said first base station and responsive to detecting said interference arising as a result of said coexistence, coexistence information identifying at least one parameter associated with communicating with said second base station; and receiving means for receiving from at least one of said first and second base stations, responsive to providing said coexistence information, control information for alleviating said interference; wherein said first communicating means is operable to control communication with the first and/or the second base stations, based on said control information, whereby to alleviate the detected interference; ¶28; information to be exchanged between network entity and the mobile device 3; Table 2; ¶35; Fig. 8, s805; The macro base station 5-1 may determine the appropriate course of action to avoid the indicated interference based in the received 3 is configured to report TDM assistance information for the Scell in addition to reporting such information for the Pcell. In order to do this, two sets of discontinuous reception configuration (‘drx-config’) parameters (e.g. a ‘drx-config-r11_Pcell’ and a ‘drx-config-r11_Scell’) are provided (e.g. in response to an indicated IDC situation) to the mobile device 3 so that it can use different configurations for the macro cell and the small cell, if necessary. Having a dedicated respective TDM configuration associated with the Pcell and with the Scell advantageously allows the mobile device 3 to mitigate the effects of the IDC interference; ¶150; ¶185).

Claims 5, 9, 15, 19, 26, 33, Sharma discloses wherein the first base station is a master base station (macro eNB/base station; Fig. 1, el. 5-1; Fig. 5; ¶90) and the second base station is a secondary base station (Pico eNB/base station; Fig. 1, el. 5-2; Fig. 6; ¶94).

Claims 6, 10, 16, 20, 27, 34, Sharma discloses wherein the first message is transmitted by the master base station (macro eNB/base station; Fig. 1, el. 5-1; Fig. 5; ¶90) to the secondary base station (Pico eNB/base station; Fig. 1, el. 5-2; Fig. 6; ¶94) over an interface between the master base station and the secondary base station (X2 inteface between the macro eNB/base station and  Therefore, in this system, the macro base station 5-1 is able to take into account any IDC indication provided by the mobile device 3 and also any information provided by the pico base station 5-2 when managing (e.g. setting up, terminating, reconfiguring) the C/U Split functionality for that device. The macro base station 5-1 exchanges information with the pico base station 5-2 operating as a current (or candidate) low-power node for carrying user plane signaling for the mobile device 3. The information exchanged between the macro base station 5-1 and the pico base station 5-2 may include, for example, information about the capabilities of the mobile device 3, information about the capabilities of the pico base station 5-2, information about the configuration of the pico base station 5-2 (such as a current/preferred/optimal configuration), ‘idc-config’ settings for the mobile device 3, IDC indication (or part thereof) received from the mobile device 3, control data for controlling the pico base station 5-2 and/or the mobile device 3, etc; ¶79; The macro base station 5-1 and the pico base station 5-2 maintain synchronisation of the above parameters between each other (e.g. as part of the X2 communication procedures between them); ¶152; Table 1).

Claim 11, limitation of claim 11 analyzed with respect to claim 1, the further limitation of claim 11 disclosed by Sharma, a first base station (macro eNB/base station; Fig. 1, el. 5-1; Fig. 5; ¶90) comprising a transceiver (Fig. 5, el. FIG. 5 is a block diagram of a macro base station 5-1 forming part of the mobile telecommunication system 1 shown in FIG. 1. As shown, the macro base station 5-1 includes a transceiver circuit 501 which is operable to transmit signals to and to receive signals from the mobile devices 3 via one or more antennas 503 and to transmit signals to and receive signals from the core network 7 and other base stations 5 (such as the pico base station 5-2) via a network interface 505 (which may be a copper or optical fibre interface). A controller 507 controls the operation of the transceiver circuit 501 in accordance with software and data stored in memory 509. The software includes, among other things, an operating system 511, a communications control module 513, an interference management module 515, and a scheduler module 517; ¶90).

Claim 17, limitation of claim 17 analyzed with respect to claim 1, the further limitation of claim 17 disclosed by Sharma, a second base station (Pico eNB/base station; Fig. 1, el. 5-2; Fig. 6; ¶94) comprising a transceiver (Fig. 6, el. 601) and a controller (Fig. 6, el. 607) (FIG. 6 is a block diagram of a pico base station 5-2 forming part of the mobile telecommunication system 1 shown in FIG. 1. As shown, the pico base station 5-2 includes a transceiver circuit 601 which is operable to transmit signals to and to receive signals from the mobile devices 3 via one or more antennas 603 and to transmit signals to and receive signals from the core network 7 and other ).

Claim 21, limitation of claim 21 analyzed with respect to claim 1, the further limitation of claim 21, “performing a random access procedure with the second base station” is well known in the art.

Claims 23, 30, Sharma discloses wherein, the IDC related information and the DRX related information are used to allocate a resource at the second base station (applying IDC solutions, FDM , TDM, and autonomous denial rate ; ¶128-¶134; The macro base station 5-1 may configure an ‘autonomous denial rate’ for the mobile device 3 to be applied for its communications via the pico base station 5-2. Generally, autonomous denial rate (as specified in 3GPP TS 36.331) defines a number ‘x’ of sub-frames per a number ‘y’ of sub-frames that the mobile device 3 is allowed to skip even if resources have been scheduled for transmissions by that particular mobile device 3. The value of ‘x’ may be selected from the set {2, 5, 10, 15, 20, 30} and the value of ‘y’ may be selected from the set {200, 500,  Although in this scenario there is no interference problem for the frequency used in the macro base station's 5-1 cell, and hence no IDC related configuration and/or reporting is carried out between the macro base station 5-1 and the mobile device 3 (i.e. step S803 is received indirectly, via the pico base station 5-2), the macro base station 5-1 is still able to determine an appropriate course of action (in step S804) and carry out configuration of IDC parameters for the bearers of the pico base station 5-2 carrying user plane communications for that mobile device 3 (in step S805). If the macro base station 5-1 determines that it is beneficial to do so, it is able to reconfigure the C/U Split for the mobile device 3 (step S806), also taking into account any of the above information; ¶137 ).

Claim 28, limitation of claim 28 analyzed with respect to claim 21, the further limitation of claim 28 disclosed by Sharma, a terminal (mobile device; Fig. 1, el. 3; Fig. 4; ¶82) comprising a transceiver (Fig. 4, el. 301a-301c) and a controller (Fig. 4, el. 307) (FIG. 4 is a block diagram of a mobile device 3 forming part of the mobile telecommunication system 1 shown in ).

Claims 4, 8, 14, 18, 25, 32 rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US. 2015/0382364 A1) in view of Yang et al. (US 2013/0058234 A1).

Claims 4, 8, 14, 18, 25, 32, Sharma does not explicitly disclose wherein the first message further includes interest information associated with a multicast and broadcast service for the terminal, and the interest information is to inform that the terminal is interested in the multicast and broadcast service or inform that the terminal is no longer interested in the multicast and broadcast service.
Yang in the same field of endeavor, dual connectivity () discloses disclose wherein the first message further includes interest information associated with a multicast and broadcast service for the terminal, and the interest information is to inform that the terminal is interested in the multicast and broadcast service or inform that the terminal is no longer interested in the multicast and broadcast service (terminal interested to receive a multimedia broadcast/multicast service (MBMS); Fig. 12; ¶103; The MBMS refers to a service that provides a streaming service, background broadcast service or multicast ; ¶150-¶152).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide a first message further including interest information associated with a multicast and broadcast service for the terminal, and the interest information is to inform that the terminal is interested in the multicast and broadcast service or inform that the terminal is no longer interested in the multicast and broadcast service as taught by Yang to modify Sharma in order to provide a serving and neighboring cells in an environment in which base stations of different networks coexist in an LTE-based radio communication system (¶71) and to provide an enhanced inter-cell interference coordination (eICIC) (¶72).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
2/26/2022